DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 1/26/2021 in which Applicant lists claims 6-13 as being withdrawn, claims 2-5 as being original, and claim 1 as being currently amended. It is interpreted by the examiner that claims 1-13 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see the remarks, filed 1/26/2021, with respect to the rejections of the claims in view of the claim amendments “wherein at least two of the plurality of lenses comprise different materials” and “wherein the coating layer to be coated on each of the lenses includes the same material” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng et al. (US 2017/0097499 A1). Specifically, Cheng discloses that it is obvious to one of ordinary skill in the optical arts to include lenses made of different materials in an objective lens optical system such that light may propagate through the lens system in a desired manner (see citations in the rejections below). Additionally, the Yamada et al. (US 2006/0199040 A1), Matsuo et al. (US 2007/0235342 A1) and Takahashi et al. (US 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., U.S. Patent Application Publication Number 2006/0199040 A1, of record (hereafter Yamada) in view of Cheng et al., U.S. Patent Application Publication Number 2017/0097499 A1 (hereafter Cheng).
Regarding claim 1, Yamada discloses a plurality of lenses (see at least figures 12-15),
wherein each of the lenses includes a coating layer on which a nanopattern is formed (see at least figures 12-15, element 3, as well as paragraphs [0002]-[0006] and [0169]-[0177]), and
wherein the coating layer to be coated on each of the lenses includes the same material (see at least paragraphs [0013]-[0015], [0024], [0045] wherein each coating layer includes the same material of SiO2 and/or Al2O3).
Yamada does not specifically disclose that at least two of the plurality of lenses comprise different materials.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Yamada to include the teachings of Cheng so that at least two of the plurality of lenses comprise different materials, for the purpose of achieving a desired propagation of light rays through the objective lens, and/or to help correct for aberrations in the objective lens. 
The recitation “a broadband objective lens” has not been given significant patentable weight under MPEP Chapter 2111.02 [R-3] – Effect of Preamble because the recitation occurs in the preamble where it merely recites the intended use of a structure and fails to structurally limit the body of the claim.
	MPEP 2112.02 (II) states that “statements in the preamble reciting the purpose of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, then the recitation serves to limit the claims.” Additionally, In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962), is a case where the “statement of intended use in an apparatus claim did not distinguish over the prior art apparatus”.
	In the instant case, the listed claims are made with regard to an apparatus whose intended use does not distinguish it from the prior art apparatus, as the use of the plurality of lenses, as claimed, cannot be considered a structural or manipulative 
The preamble fails to structurally limit the body of the claim. Yamada meets all of the structural limitations required by the claim in support thereof. As such, Yamada must support the broadband objective lens in the same way as the structure of the claim.
Regarding claim 2, Yamada in view of Cheng discloses that the coating layer is an anti-reflective coating layer (see at least the abstract of Yamada).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al., U.S. Patent Application Publication Number 2007/0235342 A1, of record (hereafter Matsuo) in view of Cheng et al., U.S. Patent Application Publication Number 2017/0097499 A1 (hereafter Cheng).
Regarding claim 1, Matsuo discloses a plurality of lenses (see at least figure 6, element 106),
wherein each of the lenses includes a coating layer on which a nanopattern is formed (see at least figure 6, element 108), and
wherein the coating layer to be coated on each of the lenses includes the same material (see at least paragraphs [0027] and [0049] wherein each coating layer includes the same material of Aluminum).
Matsuo does not specifically disclose that at least two of the plurality of lenses comprise different materials.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Matsuo to include the teachings of Cheng so that at least two of the plurality of lenses comprise different materials, for the purpose of achieving a desired propagation of light rays through the objective lens, and/or to help correct for aberrations in the objective lens. 
The recitation “a broadband objective lens” has not been given significant patentable weight under MPEP Chapter 2111.02 [R-3] – Effect of Preamble because the recitation occurs in the preamble where it merely recites the intended use of a structure and fails to structurally limit the body of the claim.
	MPEP 2112.02 (II) states that “statements in the preamble reciting the purpose of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, then the recitation serves to limit the claims.” Additionally, In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962), is a case where the “statement of intended use in an apparatus claim did not distinguish over the prior art apparatus”.
	In the instant case, the listed claims are made with regard to an apparatus whose intended use does not distinguish it from the prior art apparatus, as the use of the plurality of lenses, as claimed, cannot be considered a structural or manipulative 
The preamble fails to structurally limit the body of the claim. Matsuo meets all of the structural limitations required by the claim in support thereof. As such, Matsuo must support the broadband objective lens in the same way as the structure of the claim.
Regarding claim 2, Matsuo in view of Cheng discloses that the coating layer is an anti-reflective coating layer (see at least paragraphs [0131]-[0132] of Matsuo).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., U.S. Patent Application Publication Number 2015/0103226 A1, of record (hereafter Takahashi) in view of Cheng et al., U.S. Patent Application Publication Number 2017/0097499 A1 (hereafter Cheng).
Regarding claim 1, Takahashi discloses a plurality of lenses (see at least figure 1, element 15),
wherein each of the lenses includes a coating layer on which a nanopattern is formed (see at least figure 1, elements 16 and 17; figure 8, element 6; paragraphs [0048]-[0058]; and paragraphs [0112]-[0113]), and
wherein the coating layer to be coated on each of the lenses includes the same material (see at least paragraphs [0053]-[0058] wherein each coating layer may include the same material of ZnO, Al2O3, or AlN).
Takahashi further discloses that the material chosen for use as the lenses may be one of a plurality of materials (see at least paragraph [0037]).

However, Cheng teaches an objective lens including a plurality of lenses, wherein a plurality of lenses include an antireflective coating, and wherein at least two of the plurality of lenses comprise different materials (see at least figures 1, 2 and 4, as well as paragraphs [0002], [0021]-[0022], [0035], and [0052]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Takahashi to include the teachings of Cheng so that at least two of the plurality of lenses comprise different materials, for the purpose of achieving a desired propagation of light rays through the objective lens, and/or to help correct for aberrations in the objective lens. 
The recitation “a broadband objective lens” has not been given significant patentable weight under MPEP Chapter 2111.02 [R-3] – Effect of Preamble because the recitation occurs in the preamble where it merely recites the intended use of a structure and fails to structurally limit the body of the claim.
	MPEP 2112.02 (II) states that “statements in the preamble reciting the purpose of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, then the recitation serves to limit the claims.” Additionally, In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962), is a case where the “statement of intended use in an apparatus claim did not distinguish over the prior art apparatus”.

The preamble fails to structurally limit the body of the claim. Takahashi meets all of the structural limitations required by the claim in support thereof. As such, Takahashi must support the broadband objective lens in the same way as the structure of the claim.
Regarding claim 2, Takahashi in view of Cheng discloses that the coating layer is an anti-reflective coating layer (see at least element 17 and paragraph [0053] of Takahashi).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., U.S. Patent Application Publication Number 2015/0103226 A1, of record (hereafter Takahashi) in view of Cheng et al., U.S. Patent Application Publication Number 2017/0097499 A1 (hereafter Cheng) as applied to claims 1-2 above, and further in view of Nakazawa et al., U.S. Patent Application Publication Number 2010/0110552 A1, of record (hereafter Nakazawa).
Regarding claim 3, Takahashi does not specifically disclose that the nanopattern includes an arrangement in which at least one of cylinder, triangular pyramid, or parabolic cylinder is repeated.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Takahashi in view of Cheng to include the teachings of Nakazawa so that the shape of the nanopattern may be at least one of cylinder, triangular pyramid, or parabolic cylinder which are repeated, for the purpose of achieving desired antireflection properties for desired wavelength bands while also balancing production and durability characteristics.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the shape of each of the nanopattern be at least one of cylinder, triangular pyramid, or parabolic cylinder which are repeated, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.
Therefore, one would have been motivated to select the shape of cylinder, triangular pyramid, or parabolic cylinder for the purpose of achieving the predictable results of having particular antireflection characteristics while also having a reasonable expectation for success since having moth-eye nanopatterns of various shapes to reduce reflections are well-known in the optical arts. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 4, Takahashi additionally discloses that the height and the pitch of the light blocking nanopattern may be chosen to have height of 55 nm to 1400 nm, and a pitch of 55 nm to 850 nm to reduce ghost reflections (see at least paragraphs [0112]-[0113] and [0123]-[0124] of Takahashi).
Nakazawa additionally teaches that the nanopattern may have a height of 270 nm and a pitch of 180 nm (see at least paragraph [0043] of Nakazawa).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Takahashi in view of Cheng to include the further teachings of Takahashi and the teachings of Nakazawa so that each of a height and a pitch of the nanopattern is 100 nm to 600 nm, for the purpose of achieving desired antireflection properties for desired wavelength bands while also balancing production and durability characteristics.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the size of the features of the nanopattern such that each of a height and a pitch of the nanopattern is 100 nm to 600 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a desired height and a pitch of the nanopattern for the purpose of achieving antireflection characteristics at the desired operation wavelength of a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 5, Takahashi does not specifically disclose that the nanopattern includes a honeycomb structure.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Takahashi in view of Cheng to include the further teachings of Nakazawa so that the nanopattern includes a honeycomb structure, for the purpose of achieving desired antireflection properties for desired wavelength bands while also balancing production and durability characteristics.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an appropriate layout shape for the nanopattern such that the nanopattern includes a honeycomb structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a honeycomb structure for the purpose of having particular antireflection characteristics while also balancing production and durability characteristics. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., U.S. Patent Application Publication Number 2015/0103226 A1, of record (hereafter Takahashi) in view of Cheng et al., U.S. Patent Application Publication Number 2017/0097499 A1 (hereafter Cheng) as applied to claims 1-2 above, and further in view of Fukuda et al., U.S. Patent Application Publication Number 2014/0098422 A1, of record (hereafter Fukuda).
Regarding claim 3, Takahashi does not specifically disclose that the nanopattern includes an arrangement in which at least one of cylinder, triangular pyramid, or parabolic cylinder is repeated.
However, Fukuda teaches using a nanopattern for anti-reflective purposes and wherein the shape of the nanopattern may be at least one of cylinder, triangular pyramid, or parabolic cylinder which are repeated (see at least figures 1-4 and paragraphs [0025]-[0026], [0088]-[0093]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Takahashi in view of Cheng to include the teachings of Fukuda so that the shape of the nanopattern may be at least one of cylinder, triangular pyramid, or parabolic cylinder which are repeated, for the purpose of achieving desired antireflection properties for desired wavelength bands while also balancing production and durability characteristics.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the shape of each of the nanopattern be at least one of cylinder, triangular pyramid, or parabolic cylinder which are repeated, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.
Therefore, one would have been motivated to select the shape of cylinder, triangular pyramid, or parabolic cylinder for the purpose of achieving the predictable In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, Takahashi additionally discloses that the height and the pitch of the light blocking nanopattern may be chosen to have height of 55 nm to 1400 nm, and a pitch of 55 nm to 850 nm to reduce ghost reflections (see at least paragraphs [0112]-[0113] and [0123]-[0124] of Takahashi).
Fukuda additionally teaches that the nanopattern may have a height of 270 nm and a pitch of 180 nm (see at least paragraphs [0096]-[0098] and [0101] of Fukuda).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Takahashi in view of Cheng to include the further teachings of Takahashi and the teachings of Fukuda so that each of a height and a pitch of the nanopattern is 100 nm to 600 nm, for the purpose of achieving desired antireflection properties for desired wavelength bands while also balancing production and durability characteristics.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the size of the features of the nanopattern such that each of a height and a pitch of the nanopattern is 100 nm to 600 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a desired height and a pitch of the nanopattern for the purpose of achieving antireflection characteristics at the desired operation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 5, Takahashi does not specifically disclose that the nanopattern includes a honeycomb structure.
However, Fukuda additionally teaches that the nanopattern may include a honeycomb structure (see at least paragraphs [0025]-[0026] and figures 1B, 8, 9, 18B, 22B.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Takahashi in view of Cheng to include the further teachings of Fukuda so that the nanopattern includes a honeycomb structure, for the purpose of achieving desired antireflection properties for desired wavelength bands while also balancing production and durability characteristics.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an appropriate layout shape for the nanopattern such that the nanopattern includes a honeycomb structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a honeycomb structure for the purpose of having particular antireflection characteristics while also balancing production and durability characteristics. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Cheng et al., US 2017/0097497 A1, discloses a lens objective apparatus including lenses made of different materials (paras. [0001], [0024], [0025], [0046], [0064], [0080];
Saito et al., US 2012/0176668 A1, discloses a lens objective apparatus including lenses made of different materials (paras. [0060], [0062], [0064], [0072], [0165]-[0168]); and
Hatanaka et al., US 2009/0143560 A1, discloses a lens objective apparatus including lenses made of different materials such that chromatic aberrations may be corrected (paras. [0004]-[0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/3/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872